                 Case 2:19-cr-00106-JAM Document 33 Filed 08/13/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00106-JAM
12                                Plaintiff,
                                                         STIPULATION REGARDING EXCLUDABLE
13                          v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         FINDINGS AND ORDER
14   JULIO ADRIAN JIMENEZ SEVILLA,
                                                         DATE: August 25, 2020
15                                Defendant.             TIME: 9:15 a.m.
                                                         COURT: Hon. John A. Mendez
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on August 11, 2020.
21          2.      By this stipulation, defendant now moves to continue the status conference until August
22 25, 2020, and to exclude time between August 11, 2020, and August 25, 2020, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:
24                  a)     The government has represented that the discovery associated with this case
25          includes investigative reports and related documents in electronic form, audio and visual
26          recordings, and additional materials. All of this discovery has been either produced directly to
27          counsel and/or made available for inspection and copying.
28                  b)     Counsel for defendant desires additional time consult with his client, review the

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00106-JAM Document 33 Filed 08/13/20 Page 2 of 3


 1          current charges, conduct an investigation, review discovery, prepare pretrial motions, and to

 2          otherwise prepare for trial.

 3                  c)     Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                  d)     The government does not object to the continuance.

 7                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of August 11, 2020 to August 25,

12          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20

21
      Dated: August 12, 2020                                  MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ VINCENZA RABENN
24                                                            VINCENZA RABENN
                                                              Assistant United States Attorney
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00106-JAM Document 33 Filed 08/13/20 Page 3 of 3

     Dated: August 12, 2020                         /s/ PHILIP COZENS
 1                                                  PHILIP COZENS
                                                    Counsel for Defendant
 2
                                                    JULIO ADRIAN JIMENEZ
 3                                                  SEVILLA

 4

 5

 6                                      FINDINGS AND ORDER

 7

 8        IT IS SO FOUND AND ORDERED this 12th day of August, 2020.

 9
                                                    /s/ John A. Mendez
10                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
